Citation Nr: 1138179	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-37 146A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a debt in the amount of $173,846.00 for payment of dependency and indemnity compensation (DIC) benefits was properly created.

2.  Whether a request for a waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00 was timely made.


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. A.L.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
REMAND

The appellant in this case was previously married to the Veteran who served on active duty from September 1989 to January 1990.  The Veteran died January [redacted], 1990, while on active duty.

In part, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) at Fort Snelling, Minnesota.  By that decision, the DMC's Committee on Waivers and Compromises (COWC) denied a waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) benefits.

The Board notes that, by an October 2008 decision, the San Diego, California Regional Office (RO) had determined that the termination of the appellant's DIC benefits effective from February 1, 1990, was proper.  By an October 28, 2008, report of conduct, the appellant disagreed with that finding.  The RO issued a statement of the case in July 2009, and accepted the VA Form 9 that the appellant had submitted with arguments on her request for a waiver as a substantive appeal with respect to the validity of the underlying debt.  

Thus, because the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness, see Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Board has framed the issues on appeal as including:  (1) whether a debt in the amount of $173,846.00 for payment of DIC benefits was properly created, and (2) whether a request for a waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00 was timely made.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2011).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.

In this case, the Board finds that further development is required before it can reach the question of whether the debt was validly created.  Here, the record shows that because of information received from a VA Office of Inspector General (OIG) investigation concerning her marital status, and in consideration of testimony provided during a September 25, 2008, hearing, the appellant's entitlement to DIC benefits was terminated by the RO, effective from February 1, 1990.  In an August 7, 2008, VAOIG report, it was noted that the appellant had married the Veteran in March 1988.  The Veteran died in January 1990, and the appellant subsequently began receiving DIC benefits, effective February 1, 1990.  In 2003, the VAOIG began an investigation into the marital status of the appellant upon receiving information that she had "married" Mr. H.B. who had assumed the identity of the deceased Veteran.  It was noted that the appellant had testified under oath in Federal Court in March 2003 that H.B. was indeed the Veteran and they had been married for 13 years.

The VAOIG report further indicated that the appellant had been interviewed at her residence in August 2007.  The appellant was noted to have a two-month old daughter, the father of whom she reported to be her "husband" A.L.  The appellant reported that she had never legally married either H.B. or A.L., but that she had "always live[d] with them as her 'esposo' which translates as husband in English."

While the substance of the VAOIG's report contains probative information relevant to the threshold issue on appeal, the Board finds that a remand is necessary to obtain the underlying evidence relied upon by the VAOIG so as to ensure that the Board's adjudication of the issue is a fully informed one.  On remand, the agency of original jurisdiction (AOJ) should obtain the full investigative report of the VAOIG relevant to the appellant, to specifically include the transcript of the appellant's March 2003 Federal Court testimony and any transcript or notes made of the August 2007 in-home interview of the appellant.  

After receipt of this information, the AOJ should issue the appellant a supplemental statement of the case (SSOC) that takes into account all evidence of record and includes specific adjudication of the issue of whether a debt in the amount of $173,846.00 for payment of DIC benefits was properly created.  The AOJ should make certain that the appellant receives a copy of any SSOC, or other correspondence, at her current address of record and that she is given an opportunity to respond.

If the AOJ determines that the debt in the amount of $173,846.00 for payment of DIC benefits was properly created, the COWC should again consider the issue of entitlement to a waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00, to include consideration of whether the appellant's request for waiver was timely.  

With regard to the request for a waiver of collection of the debt, such a request shall only be considered if made within 180 days following the date of notice.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the COWC that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302 (West 2002).

In this regard, the Board notes that a letter was sent on October 16, 2008, with the intent to inform the appellant that the RO had decided to terminate her DIC benefits, effective February 1, 1990.  The letter indicated that the adjustment in benefits resulted in an overpayment of benefits.  The October 16, 2008, letter was sent to an address in Vista, California.  An October 28, 2008, report of contact documents that the appellant received the October 16, 2008, letter.  The report of contact also contains a notation that the appellant had submitted a change of address and her address was then recorded to be in Carlsbad, California.  Three days later, on October 31, 2008, the appellant was sent a letter notifying her of the amount of the overpayment and the right to request a waiver.  The letter informed her that if she requested a waiver, she had the right to request a hearing.  However, that letter was mailed to the appellant at the same address to which the October 16, 2008, letter had been received.  Although there is no evidence that the October 31, 2008, letter was returned as undeliverable, it is clear that the appellant had provided VA with a different address prior to the October 31, 2008, mailing.  

In an April 2009 letter concerning the appellant's repayment of indebtedness, it was again noted that she could request a waiver and explained the procedure to do so.  In June 2009, the DMC received the appellant's request for waiver of collection of the overpayment.  

In consideration of the appellant's argument that she did not receive the October 31, 2008, notification, and because she had notified VA of a new address on October 28, if the AOJ determines on remand that the debt was properly created, the COWC must address the above-noted facts in determining whether the appellant's request for waiver was timely.  

If the COWC determines that the appellant's June 2009 request for waiver of overpayment indebtedness was received within 180 days of her actual receipt of the notice of indebtedness and therefore was timely, the COWC should consider the merits of her request.

As a final point, the Board points out that the claims file includes three documents received at the appellant's April 2011 hearing that are written in Spanish with no accompanying certified English translation.  While on remand, the AOJ should take the opportunity to review the appellant's claims file and have these documents translated into English in order to facilitate review of the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek to obtain any information and evidence associated with the VAOIG's investigation, as summarized in the August 2008 report, to specifically include a transcript of the appellant's March 2003 Federal Court testimony and any notes or transcripts of the appellant's August 2007 in-home interview.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

2.  The AOJ should have all pertinent items of evidence that have been written in Spanish, to specifically include the three documents received at the April 2011 Board hearing, translated into English.  

3.  Upon completion of the development requested in paragraphs 1 and 2 above, the AOJ should re-adjudicate the question of the validity of the debt, and if appropriate, prepare a supplemental statement of the case (SSOC) that takes into account all evidence of record.  The AOJ must ensure that the appellant receives a copy of any SSOC at her current address of record and is given an opportunity to respond.

4.  If it is determined by the AOJ that the debt in the amount of $173,846.00 for payment of DIC benefits was properly created, the Committee on Waivers and Compromises (COWC) should again address the question of whether a timely request for waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00 was made.  As part of that consideration, the COWC must address the appellant's argument that she did not receive the October 31, 2008, notice of indebtedness on account of the fact that she had moved, as well as the October 28, 2008, report of contact wherein it was noted that the appellant had submitted a change of address.  If it is determined that the request was not timely, a SSOC should be issued.

(If the COWC finds that the appellant's request for waiver of overpayment of the indebtedness was timely, the record should be developed as necessary and the COWC should make a decision on the merits of that request.  Instruct the appellant on how to appeal such a decision if it is not favorable.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

